Citation Nr: 1606496	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  13-18 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as secondary to the service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that rating decision, the RO denied entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  

In November 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.  The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The most probative evidence of record establishes that the Veteran's bilateral upper extremity peripheral neuropathy is proximately due to, or the result of, his service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for bilateral upper extremity peripheral neuropathy secondary to diabetes are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of service connection for bilateral upper extremity peripheral neuropathy constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for bilateral upper extremity peripheral neuropathy, which he asserts is secondary to diabetes mellitus, type II.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Service connection for diabetes mellitus, type 2 with associated peripheral neuropathy of the lower extremities with an initial 20 percent rating was granted in an October 2008 rating decision.  In October 2010, the Veteran submitted a claim for neuropathy of the hands and legs secondary to his diabetes and heart disease.  The RO ultimately assigned separate 10 percent ratings for peripheral neuropathy of the right lower extremity and the left lower extremity, but denied the claim for service-connected for peripheral neuropathy of the bilateral upper extremities.  

Private treatment records from Dr. Matter in May 2001 show significantly elevated glucose levels in May 2001, and a diagnosis of diabetes confirmed by the patient's OGTT.  

The record shows that the Veteran underwent surgery for carpal tunnel syndrome (a form of peripheral neuropathy affecting the median nerve) of the right hand in 1998, and of the left hand in 2010.  

At a VA examination in December 2010, the Veteran reported numbness, and paresthesias described as pins and needles in his feet, legs and both hands.  The examiner found decreased sensation of the fingertips of examiner noted that the Veteran had been diagnosed with diabetes approximately ten years earlier, but it was controlled with diet until 2007 when he began taking medication.  This is consistent with the May 2001 findings and the examiner indicated a diagnosis of bilateral peripheral neuropathy of the upper and lower extremities, as likely as not due to type II diabetes mellitus.  

Another VA examination was conducted in September 2011.  The examiner noted that the Veteran's CTS was initially diagnosed in 1998 and opined that the Veteran's peripheral nerve condition of the upper extremities was likely due to CTS and surgery, but the examiner did not provide an opinion as to any relationship between the CTS and the diabetes.  The examiner concluded that the median nerves were affected, bilaterally, sensory only, no paralysis.  However, the examiner noted in the report that the Phalen's sign and Tinel's sign were specific tests for the evaluation of the median nerve, which is associated with carpal tunnel syndrome; and, both tests were negative for both the right and the left hands.  

CTS is defined as a complex of symptoms resulting from compression of the median nerve in the carpal tunnel, with pain and burning or tingling paresthesias in the fingers and hand, sometimes extending to the elbow.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1812 (30d ed.2003) [hereinafter DORLAND'S].  In particular, Phalen's maneuver is used for detection of CTS.  See DORLAND'S at 1094.  

Thus, the results of the September 2011 VA examination are inconsistent.  On the one hand, the examiner finds that the Veteran peripheral neuropathy is due to CTS, but then indicates that the very tests used to detect CTS, via the median nerve, were negative.  Moreover, the examiner did not subsequently order any EMG testing to confirm the diagnosis of CTS.  Based on the foregoing, the September 2011 VA examination findings are not adequate.  

The Veteran's upper extremities were examined by VA again in March 2013; however, at that time, the Veteran reported that he was not experiencing the peripheral neuropathy symptoms in his upper extremities.  Notwithstanding this lack of symptoms at the time of the March 2013 examination, the examiner explained that there are many possible causes for CTS, including diabetes.  The examiner specifically noted that CTS was a very common feature of diabetic neuropathy and one of the major complications of diabetes.  This examiner was unable to provide a nexus opinion as to the likely etiology of the CTS without resorting to speculation because this examiner found that the Veteran's CTS was present ten years prior to the diabetes diagnosis.  

As noted above, however, there is evidence in the record showing a diagnosis of diabetes in 2001; and, while the Veteran was able to control the diabetes with diet until 2007, the objective evidence of record supports a finding that his diabetes was present long before 2007.  

Thus, it appears that the Veteran's diabetes had its onset more contemporaneous in time with the initial CTS diagnosis which is inconsistent with the findings of the March 2013 examiner.  Accordingly, the March 2013 examination is inadequate because it is based on erroneous factual findings.  

Finally, at his personal hearing before the undersigned in November 2015, the Veteran testified that his symptoms affecting his upper extremities included numbness in his fingers; and, prior to the diabetes diagnosis, he did not have problems with his upper extremities.  

In summary, the Board finds that the Veteran's diabetes was diagnosed in 2001, and may very well have been present in the late 1990's, around the time of the Veteran's first complaints of CTS.  The examination report in December 2010 links the Veteran's upper extremity peripheral neuropathy to his diabetes, and specifically notes that the Veteran's diabetes was diagnosed long before 2007.  This examination carries greater weight than the subsequent examinations in 2011 and 2013 because it is based on an accurate factual premise as to when the Veteran's diabetes was initially discovered.  By contrast, the examiners in September 2011 and March 2013 indicated that the diabetes was not diagnosed until 2007, the point at which the Veteran's diabetes could no longer be controlled with diet alone; however, that is not accurate.  Accordingly, the examinations from September 2011 and March 2013 are not adequate because they are based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise lacks probative value).  Moreover, the examiner in September 2011 indicated that the Veteran's symptoms were due to CTS, but it is not clear on what basis the diagnosis was made because the examiner did not obtain EMG testing and the specific testing of the median nerve was negative.  

Although the examiner in March 2013 was unable to provide an opinion as to the etiology of the Veteran's upper extremity peripheral neuropathy (based on an inaccurate finding that the CTS predated the diabetes by nearly a decade), that examiner provided a medical nexus between CTS and diabetes, generally.  The examiner specifically noted that CTS is a very common feature of diabetic neuropathy and diabetes increases the risk for CTS.  Likewise, although the March 2013 examiner indicated that the Veteran's symptoms had resolved, a current disability is nevertheless shown in this case.  Regardless of whether the Veteran's symptoms have resolved, a current disability is shown at some point during the period covered by this claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication). 

When considering the medical link between CTS and diabetes generally, in combination with the most probative medical opinion of record from December 2010 which specifically links the Veteran's upper extremity peripheral neuropathy to his diabetes, the totality of the evidence establishes a link between the Veteran's diabetes and his upper extremity peripheral neuropathy.  Regardless of whether the Veteran actually has CTS or some other form of peripheral neuropathy, the Veteran's symptoms are a well-known complication of diabetes.  Because the Veteran's diabetes and initial carpal tunnel syndrome were discovered around the same time period, neither CTS nor any other form of peripheral neuropathy of the upper extremities can be satisfactorily disassociated from the service-connected diabetes.  

Accordingly, and in resolving all doubt in favor of the Veteran, the Board finds that the Veteran's bilateral upper extremity peripheral neuropathy is proximately due to his service-connected diabetes, and service connection for peripheral neuropathy of the bilateral upper extremities is therefore warranted.  


ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities is granted.  



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


